OPINION — AG — WHEN A TRANSCRIPT IS ORDERED PREPARED BY THE COURT, THE COURT REPORTER MAY LAWFULLY BE PAID THEREFOR FROM THE COURT FUND OF THE COUNTY. THE ORIGINAL OF SUCH TRANSCRIPT SHOULD BE FILED IN THE OFFICE OF THE COURT CLERK. THERE IS NO AUTHORITY FOR SENDING A COPY OF THE TRANSCRIPT TO THE WARDEN OF THE PENITENTIARY AND THEREFORE NO AUTHORIZATION FOR THE COURT TO ORDER A COPY FOR THIS PURPOSE. HOWEVER, IF THE REPORTER FURNISHES EXTRA COPY OF THE TRANSCRIPT WITHOUT CHARGE, THERE SEEMS TO BE NO REASON WHY THIS COPY MAY NOT BE SENT TO THE WARDEN OF THE PENITENTIARY AT THE TIME OF THE DELIVERY OF THE DEFENDANT OR AT ANY SUBSEQUENT TIME. CITE: 20 Ohio St. 1961 111 [20-111], 62 Ohio St. 1961 323.1 [62-323.1] (W. J. MONROE)